 



EXHIBIT 10.7
Execution Copy
AMENDED AND RESTATED TRANSITION SERVICES AGREEMENT
(SELLER AS SERVICE PROVIDER)
     This AMENDED AND RESTATED TRANSITION SERVICES AGREEMENT (this “Agreement”),
dated as of March 10, 2006 and effective as of March 5, 2006 (the “Effective
Date”), is made by and between Saks Incorporated, a Tennessee corporation
(“Seller”), and The Bon-Ton Stores, Inc. a Pennsylvania corporation (“Buyer”).
RECITALS
     WHEREAS, pursuant to that certain Purchase Agreement, dated as of
October 29, 2005, by and between Seller and Buyer (the “Purchase Agreement”),
Seller has agreed to sell, or caused to be sold, to Buyer the Securities, and
Buyer has agreed to purchase the Securities as provided therein; and
     WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, Buyer and Seller desire that Seller provide Buyer with certain
transition services relating to the Business as set forth in this Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual
representations, warranties, covenants and agreements contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties agree as follows:
     1. Transition Services.
     (a) During the term of this Agreement as set forth in Section 7 (the
“Transition Period”), and subject to the terms and conditions set forth herein,
Seller shall provide, or cause one or more of its Affiliates to provide, to
Buyer and its Affiliates (with respect to the Business) each of the services
(each of the twelve (12) categories described on Annex A, a “Service” and,
collectively, the “Services”) specified on Annex A hereto from the Effective
Date and for the specific period of time described on Annex A with respect to
each such Service, which shall be provided in a manner consistent in all
material respects with that provided by Seller or one or more of its Affiliates
to the Business during the twelve (12) month period immediately prior to the
Effective Date. Buyer shall purchase and pay for such Services as provided for
herein. The quantity of each Service shall be that which Buyer reasonably
requires for the operation of the Business in the ordinary course consistent in
all material respects with the operation of the Business during the twelve
(12) month period immediately prior to the Effective Date. The Services shall
only be made available for, and Buyer shall only be entitled to utilize the
Services for the benefit of the stores operated by the Companies and the
Subsidiaries (in respect of the Business) immediately prior to the Effective
Date. Annex B hereto contains a description of each of the Services specified on
Annex A.
     (b) The fees payable by Buyer to Seller for each Service are set forth on
Annex A; provided, that, if, after the Effective Date, Seller upgrades or
otherwise changes any of the Services provided to its Affiliates, Seller shall
offer such upgraded or changed Service to Buyer and provide support and
maintenance related thereto for a fee at a rate equal to Seller’s

 



--------------------------------------------------------------------------------



 



incremental cost of providing such upgraded or changed Service to Buyer, plus a
pro-rata allocation of actual overhead costs allocable to the provision of such
Service, which rate shall not in any event exceed the fee rate Seller charges
its Affiliates for such upgraded or changed Service, and, if Buyer accepts such
upgraded or changed Service, Annex A shall be amended to reflect such fees. If
Buyer does not accept any such upgraded or changed Service, Seller shall
continue to provide such Service to Buyer in a form that is no less beneficial
to Buyer as the form in which it exists prior to such upgrade or change;
provided, however, that if Seller determines it would be burdensome to continue
to provide Services to Buyer without such upgraded or changed Service, Seller
shall have the right to require Buyer to accept such upgraded or changed Service
at no additional cost to Buyer other than the application in each instance of
the Cost Adjustment Factor set forth in Annex A. Seller and Buyer acknowledge
that some of the Services to be provided hereunder require instructions and
information from Buyer; Seller shall inform Buyer, as soon as reasonably
practicable after Seller becomes aware of the need therefor, of any instructions
or information that Seller shall require from Buyer to provide any Service
(including any upgraded or changed Service), and Buyer shall provide to Seller
such requested instructions or information in sufficient time for Seller or its
Affiliates to provide or procure such Services. Buyer shall pay any additional
costs or expenses resulting from any failure of Buyer to timely provide such
instructions or information requested by Seller.
     (c) Seller shall use commercially reasonable efforts to obtain the consent
of any licensors of Software or any other third party that may be required in
connection with the provision of any of the Services hereunder (a “Third Party
Consent”); provided, however, that Seller shall have no obligation to pay money
or grant any accommodation to any third party in order to obtain any such Third
Party Consent; provided, further, that if any such third party refuses to
consent to Seller’s provision of Services to Buyer hereunder, Buyer and Seller
shall promptly work together in good faith to determine if Seller can provide
such Services or comparable Services reasonably satisfactory to Buyer by another
method or procedure without requiring such consent; provided, further, that if
any such third party refuses to consent to Seller’s provision of Services to
Buyer hereunder and Seller and Buyer are unable to determine an alternate method
or procedure as described in the proviso immediately foregoing, Seller shall
attempt to negotiate a license having a term equal to the shorter of 12 months
or the remaining duration of the applicable Service (a “Short-Term License”). If
Seller (i) is unable to obtain any Third Party Consent for the shorter of
12 months or the remaining duration of the applicable Service without the
payment of a fee to the applicable third party (the “Third Party Consent Fee”)
or (ii) obtains a Short-Term License for a fee (the “Short-Term License Fee”),
then Buyer shall have the option, subject to Schedule 1(c), to elect to (A) pay
any such Third Party Consent Fee or Short-Term License Fee or (B) terminate any
of the applicable Services.
     2. Limitation on Services. Except as provided in Section 1(b), Seller shall
have no obligation to upgrade, enhance or otherwise modify any computer
hardware, Software or network environment currently used in the Business or to
provide any support or maintenance

-2-



--------------------------------------------------------------------------------



 



services for any computer hardware, Software or network environment that has
been upgraded, enhanced or otherwise modified by Seller from the computer
hardware, Software or network environments that is currently used in the
Business.
     3. Additional Services. If Buyer reasonably determines that additional
transition services of the type previously provided by Seller to the Business
are necessary to complete the transition, Seller will consider in good faith
providing such services to Buyer. If Seller agrees to add any additional
services (“Additional Services”), representatives of Seller and Buyer will meet
to discuss in good faith the terms and conditions (including cost) upon which
such Additional Services will be provided. Any such Additional Services mutually
agreed to and the fees thereof shall be effective as of the date of execution of
an amendment to this Agreement by duly authorized representatives of the parties
hereto. It is understood and agreed that Seller shall be under no obligation to
provide or procure any such Additional Services requested by Buyer.
     4. Subcontractors. Seller may, directly or through one or more Affiliates,
hire or engage one or more subcontractors or other third parties (each, a
“Subcontractor”) to perform any or all of its obligations under this Agreement;
provided, that: (a) Seller remains ultimately responsible under this Agreement,
including for ensuring that the obligations with respect to the nature, quality
and standards of care set forth in Section 1 are satisfied with respect to any
Service provided by any Subcontractor; (b) the use of any Subcontractor will not
increase any fees payable by Buyer hereunder; and (c) the use of any
Subcontractor will not adversely affect the quality or timeliness of delivery of
any Service provided to Buyer.
     5. Title to Seller Equipment; Management and Control; SOA.
     (a) All procedures, methods, systems, strategies, tools, equipment,
facilities and other resources used by Seller, any of its Affiliates or any
third party service provider in connection with the provision of Services
hereunder (collectively, the “Seller Equipment”) shall remain the property of
Seller, its Affiliates or such third party service provider and, except as
otherwise provided herein, shall at all times be under the sole direction and
control of Seller, its Affiliates or such third party service provider.
     (b) Except as otherwise provided herein, management of, and control over,
the provision of the Services (including the determination or designation at any
time of the Seller Equipment, employees and other resources of Seller, its
Affiliates or any third party service provider to be used in connection with the
provision of the Services) shall reside solely with Seller. Without limiting the
generality of the foregoing, all labor matters relating to any employees of
Seller, its Affiliates and any third party service provider shall be within the
exclusive control of such parties, and Buyer shall take no action affecting, or
have any rights with respect to, such matters. Seller shall be solely
responsible for the payment of all salary and benefits and all income tax,
social security taxes, unemployment compensation, tax, workers’ compensation
tax, other employment taxes or withholdings and premiums and remittances with
respect to employees of Seller and its Affiliates used to provide Services.
     (c) In connection with any obligations of Seller or any of its Affiliates
to a third party, Seller shall not permit any lien or other encumbrance to be
placed upon any assets or

-3-



--------------------------------------------------------------------------------



 



other materials owned by Buyer or any of its Affiliates that are transported,
shipped, warehoused or otherwise held in the custody of Seller or any of its
Affiliates on behalf of Buyer.
     (d) No more than once annually Seller shall, subject to Seller’s site
safety, and confidentiality and security procedures, provide to Buyer’s
third-party auditors and Buyer’s internal audit staff access to: (i) any
facility at which the Services are being performed; (ii) appropriate Seller
management personnel and Subcontractors; and (iii) the data and records (and
other documentation reasonably requested by Buyer) maintained by Seller with
respect to the Services, in each case solely for the purpose of performing
audits and inspections of Buyer and its businesses to enable Buyer to meet its
requirements under Section 404 of the Sarbanes-Oxley Act of 2002.
     6. Billing and Payment.
     (a) Buyer shall promptly pay any bills and invoices that it receives from
Seller or its Affiliates for Services provided under this Agreement, subject to
receiving, if requested, any appropriate support documentation for such bills
and invoices. Such charges shall be billed within five (5) business days of the
end of each calendar month. Unless otherwise provided herein or on Annex A,
Buyer shall pay all invoices by wire transfer of immediately available funds in
accordance with the instructions provided by Seller or any of its Affiliates (in
writing to Buyer), as applicable, not later than thirty (30) days following
receipt by Buyer of Seller’s or any of its Affiliates’ invoice. Buyer shall not
offset any amounts owing to it by Seller or any of Seller’s Affiliates against
amounts payable by Buyer hereunder or under any other agreement or arrangement.
Should Buyer dispute any portion of any invoice, Buyer shall promptly notify
Seller in writing of the nature and basis of the dispute.
     (b) If Buyer fails to pay the full amount of any invoice within thirty
(30) days after the relevant payment date, such failure shall be considered a
material breach of this Agreement (except to the extent of any invoiced amounts
reasonably disputed by Buyer in good faith and of which dispute Buyer has
notified Seller in accordance with the requirements of this Agreement) and if at
any time the aggregate amount of such overdue unpaid invoices (except to the
extent of any invoiced amounts reasonably disputed by Buyer in good faith)
exceeds $250,000, Seller may, without liability, suspend its obligations
hereunder to provide any and all of the Services to Buyer until such time as
such invoices have been paid in full (except to the extent of any invoiced
amounts reasonably disputed by Buyer in good faith and of which dispute Buyer
has notified Seller in accordance with the requirements of this Agreement). The
remedy provided to Seller by this Section 6(b) shall be without limitation of
any other applicable provisions of this Agreement, including Sections 6(d) and
7.
     (c) All charges and fees to be paid by Buyer to Seller and its Affiliates
under this Agreement are exclusive of any applicable taxes required by law to be
collected from Buyer (including withholding, sales, use, excise or services
taxes, which may be assessed on the provision of the Services hereunder). If a
withholding, sales, use, excise or services tax is assessed on the provision of
any of the Services provided under this Agreement, Buyer shall pay directly,
reimburse or indemnify Seller and its Affiliates for such tax. The parties shall
cooperate with each other in determining the extent to which any tax is due and
owing under the circumstances, and shall provide and make available to each
other any resale certificate,

-4-



--------------------------------------------------------------------------------



 



information regarding out-of-state use of materials, services or sale, and other
exemption certificates or information reasonably requested by the other party.
     (d) All payments required to be made pursuant to this Agreement shall bear
interest from and including the date five (5) days after such payment is due to
but excluding the date of payment at an annual rate equal to the average daily
one-month LIBOR rate in effect during the period, plus 150 basis points, from
the date such interest begins to accrue to the payment date (except to the
extent of any invoiced amounts reasonably disputed by Buyer in good faith in
accordance with this Agreement, in which case no late fee shall be payable by
Buyer in respect of any portion of such disputed amount resolved in Buyer’s
favor). Such interest shall be payable at the same time as the payment to which
it relates and shall be calculated on the basis of the number of days (excluding
the payment date) by which the payment date follows the date such payment is
due.
     7. Term of Agreement; Termination.
     (a) This Agreement shall commence on the Effective Date and shall continue
(unless sooner terminated pursuant to the terms hereof) for the period during
which Seller is providing Services hereunder, or such shorter period as may be
specified on Annex A with respect to any particular Service. In the event that
Buyer desires to renew any Services beyond the date at which they terminate
pursuant to Section 1(a), Buyer shall notify Seller of such desire to renew any
such Services at least sixty (60) days’ prior to the expiration of the initial
service period for such Services as set forth on Annex A, except with respect to
the renewal of the (a) Information Technology Service, for which Buyer must
provide at least 180 days’ prior written notice to Seller in order to renew and
(b) the Credit Operations Service, for which Buyer must provide at least
120 days’ prior written notice to Seller in order to renew. Buyer shall be
entitled to renew any particular Service in monthly increments for a renewal
period not to exceed the lesser of (i) 50% of the initial service period set
forth on Annex A or (ii) six (6) months. Neither Seller nor any of its
Affiliates shall be obligated to provide Services on behalf of Buyer following
the expiration or earlier termination of this Agreement or any particular
Service.
     (b) Buyer may terminate this Agreement at any time upon written notice to
Seller in the event of a material breach of this Agreement by Seller. Such
termination shall become effective thirty (30) days from the date of Seller’s
receipt of such notice unless the breach is cured prior to the end of said
30-day period.
     (c) Seller may terminate this Agreement at any time upon written notice to
Buyer in the event of a material breach of this Agreement by Buyer. Such
termination shall become effective thirty (30) days from the date of Buyer’s
receipt of such notice unless the breach is cured prior to the end of said
30-day period; provided, that if such breach relates to the non-payment by Buyer
of any fees or expenses under Section 6, then termination under this Section
7(c) shall be effective fifteen (15) days from the date of receipt of notice of
breach from Seller unless all unpaid fees or expenses have been paid in full
within such 15-day period (except to the extent of any invoiced amounts
reasonably disputed by Buyer in good faith and of which dispute Buyer has
notified Seller in accordance with the requirements of this Agreement).

-5-



--------------------------------------------------------------------------------



 



     (d) Notwithstanding any other provision in this Agreement to the contrary,
if this Agreement is terminated by Seller or any particular Service is
terminated by Buyer pursuant to Section 8, Buyer shall remain liable for (i) the
payment of fees and expenses accruing for the period prior to termination even
though such fees may not become due until after termination and (ii) 50% of the
monthly fees associated with all of the Services (in the case of a termination
of the Agreement) or 50% of the monthly fees associated with any particular
Service (in the case of a partial termination pursuant to Section 8), in each
case as specified on Annex A, from the termination date through the end of the
initial service period or the renewal period, as the case may be. Further, in
the event of termination of this Agreement pursuant to this Section 7,
Sections 5(a), 5(c), 6(a), 6(c)-(d), 7, 9, 11, 12 and 14 through 23 shall
continue in full force and effect.
     (e) Provided that Buyer has met and continues to meet its obligations set
forth in Section 6, prior to the termination of this Agreement, Seller shall
cooperate with Buyer as reasonably requested by Buyer to effect an orderly
transition of the Services provided hereunder and shall use commercially
reasonable efforts to assist Buyer to complete the transition as promptly as
practicable. The parties agree to cooperate in good faith and to use their
commercially reasonable efforts to mutually develop a conversion plan to effect
the orderly transition of the Services from Seller’s systems to Buyer’s systems.
Buyer agrees to pay Seller for such conversion services on the basis of Seller’s
direct costs, administrative support costs and costs associated with special
requests.
     8. Partial Termination. Subject to Section 7(e), Buyer may terminate any
and all of the Services, effective as of the last day of an accounting month of
Seller, at any time prior to the expiration of the period specified on Annex A
(including any renewal period) upon at least sixty (60) days prior written
notice to Seller, except with respect to the (i) Information Technology Service
which may be terminated by Buyer only upon at least 180 days’ prior written
notice to Seller and (ii) Credit Operations Service which may be terminated by
Buyer only upon at least 120 days’ prior written notice to Seller. As soon as
reasonably practicable following receipt of any such notice, Seller shall advise
Buyer in writing as to whether termination of such Services shall reasonably
require the termination or partial termination of, or otherwise affect the
provision of, any other Services. If such is the case, Buyer may withdraw its
termination notice in writing within five (5) days of being so advised by
Seller. Otherwise, such termination shall be final.
     9. Confidentiality. Each party shall, and shall cause each of its
Affiliates and each of its and their officers, directors and employees to, hold
all information relating to the business of the other party disclosed to it by
reason of this Agreement (the “Confidential Information”) confidential, and
shall not disclose or permit to be disclosed any such Confidential Information
to any third party unless legally compelled to disclose such information;
provided, however, that to the extent that a Person receiving Confidential
Information hereunder may receive the written advice of outside counsel that
disclosure of any Confidential Information is required in order that such Person
not commit a violation of law, such Person: (a) to the extent not inconsistent
with such Person’s obligation to disclose, will give the other party hereto
prompt notice of such request so that such party may seek an appropriate
protective order; (b) may only disclose such information if it shall first have
used commercially reasonable efforts to obtain an appropriate protective order
or other satisfactory assurance of confidential treatment for the

-6-



--------------------------------------------------------------------------------



 



information required to be so disclosed; and (c) if such protective order or
other remedy is not obtained, or the other party waives such Person’s compliance
with the provisions of this Section 9, shall only furnish that portion of the
Confidential Information which is legally required to be so disclosed. As used
herein, “Confidential Information” does not include any information that: (i) is
or becomes generally available to the public or the retail industry other than
as a result of a disclosure, directly or indirectly, by the party receiving the
Confidential Information; (ii) was available to the receiving party on a
non-confidential basis prior to its disclosure by the disclosing party or
becomes available to the receiving party on a non-confidential basis, in each
case from a source other than the disclosing party or its representatives, which
source was not itself known to be bound by a confidentiality agreement with the
disclosing party or its representatives and had not, to the knowledge of the
receiving party, received such information, directly or indirectly, from a third
party so bound or (iii) such party demonstrates is or was independently
developed by or on behalf of a party without the direct or indirect use of any
of the other party’s Confidential Information.
     10. Third Party Non-Disclosure Agreements. To the extent that any third
party proprietor of information or Software to be disclosed or made available to
Buyer in connection with performance of the Services hereunder requires a
specific form of non-disclosure agreement as a condition of its consent to use
of the same for the benefit of Buyer or to permit Buyer access to such
information or Software, Buyer shall execute (and shall cause Buyer’s employees
to execute, if required) any such form; provided, that Buyer shall not be
required to execute and deliver any such form of agreement not reasonably
acceptable to Buyer (it being understood that if Buyer refuses to execute any
such form, Seller shall be under no obligation to permit Buyer access to such
information or Software or to provide any Services to Buyer to the extent the
provision of such Services requires the use of the information or Software of
the applicable third party proprietor).
     11. Limitation of Liability; Disclaimer; Indemnity.
     (a) Other than in the case of fraud, willful misconduct or gross
negligence, neither party nor any of their respective Affiliates shall be liable
to the other party, its Affiliates or any third party for any special,
incidental, consequential (including loss of revenues or profits), exemplary or
punitive damages arising from any claim relating to this Agreement or any of the
Services to be provided hereunder or the performance of or failure to perform
such party’s obligations under this Agreement, whether such claim is based on
warranty, contract, tort (including negligence or strict liability) or
otherwise, all of which are hereby excluded by agreement of the parties
regardless of whether or not any party to this Agreement has been advised of the
possibility of such damages. Notwithstanding anything in this Agreement to the
contrary, Seller shall be under no obligation to provide the Services described
in this Agreement to the extent that Seller, in its reasonable discretion,
determines that to do so would conflict with, violate or breach its obligations
under any license or other agreement to which either Seller or any of its
Affiliates is bound. EXCEPT AS SPECIFICALLY SET FORTH HEREIN, SELLER
SPECIFICALLY DISCLAIMS ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, ARISING
OUT OF OR RELATED TO THIS AGREEMENT, INCLUDING WITHOUT LIMITATION, THE
WARRANTIES OF MERCHANTABILITY, FITNESS FOR PURPOSE AND NON-INFRINGEMENT.
Notwithstanding the foregoing, other than in the case of fraud, willful
misconduct or gross negligence, Seller’s cumulative aggregate liability to

-7-



--------------------------------------------------------------------------------



 



Buyer and its Affiliates under this Agreement shall not exceed the amount of
fees paid by Buyer to Seller pursuant to this Agreement during the six
(6) months prior to the date of such failure with respect to the Service(s) that
is the subject of the dispute; provided, that, if the date of such failure
occurs prior to the first 6-month anniversary of the date of this Agreement,
Seller’s aggregate liability shall not exceed an amount equal to the good faith
estimate of the fees to be paid during the first six (6) months of this
Agreement with respect to the Service(s) that is the subject of the dispute,
which estimate shall be based on the aggregate amount of fees received by Seller
pursuant hereto at the time of such failure with respect to such Service(s).
Notwithstanding anything contained herein to the contrary, the limitations set
forth in this Section 11(a) shall not apply with respect to any breach of
Section 9.
     (b) Buyer shall indemnify Seller and each of its Affiliates against all
Losses and Expenses attributable to any third party claims arising from or
relating to the provision of Services under this Agreement to the extent that
such Losses and Expenses arise from the fraud, willful misconduct or gross
negligence of Buyer, any of its Affiliates or any of their respective employees,
officers or directors.
     (c) Seller shall indemnify Buyer and each of its Affiliates against all
Losses and Expenses attributable to any third party claims arising from or
relating to the provision of Services under this Agreement to the extent that
such Losses and Expenses arise from the fraud, willful misconduct or gross
negligence of Seller, any of its Affiliates or any of their respective
employees, officers or directors.
     (d) All claims for indemnification pursuant to this Section 11 shall be
made in accordance with the procedures set forth in Sections 10.3 and 10.5 of
the Purchase Agreement. Notwithstanding any other provision of this Section 11
or any provision set forth in the Purchase Agreement, Buyer and its Affiliates
shall not be limited in any recovery of Losses or Expenses under this Agreement
by any provision set forth in the Purchase Agreement, and any Losses or Expenses
paid by Seller to Buyer or its Affiliates under this Agreement shall not be
counted for purposes of any aggregate damage limitations set forth in the
proviso of Section 10.1(a) of the Purchase Agreement. In addition, for the
avoidance of doubt, no Loss or Expense suffered by Buyer and its Affiliates
pursuant to this Agreement shall be counted for purposes of satisfying the
deductibles set forth in the proviso to Section 10.1(a) of the Purchase
Agreement.
     12. Relationship of Parties. Except as specifically provided herein,
neither party shall: (a) act or represent or hold itself out as having authority
to act as an agent or partner of the other party; or (b) in any way bind or
commit the other party to any obligations or agreement. Nothing contained in
this Agreement shall be construed as creating a partnership, joint venture,
agency, trust, fiduciary relationship or other association of any kind, each
party being individually responsible only for its obligations as set forth in
this Agreement. The parties’ respective rights and obligations hereunder shall
be limited to the contractual rights and obligations expressly set forth herein
on the terms and conditions set forth herein.
     13. Force Majeure. If Seller, any of its Affiliates or any third party
service provider is prevented from or delayed in complying, either totally or in
part, with any of the terms or provisions of this Agreement by reason of fire,
flood, storm, strike, walkout, lockout or other labor trouble or shortage,
delays by unaffiliated suppliers or carriers, shortages of fuel,

-8-



--------------------------------------------------------------------------------



 



power, raw materials or components, any law, order, proclamation, regulation,
ordinance, demand, seizure or requirement of any governmental authority, riot,
civil commotion, war, rebellion, acts of terrorism, nuclear accident or other
causes beyond the reasonable control of any such Person or other acts of God, or
acts, omissions or delays in acting by any governmental or military authority or
Buyer, then upon notice to Buyer, the affected provisions and/or other
requirements of this Agreement shall be suspended during the period of such
disability and Seller shall have no liability to Buyer, it Affiliates or any
other Person in connection therewith. Seller and Buyer shall make commercially
reasonable efforts to remove such disability within sixty (60) days after giving
notice of such disability; provided, however, that nothing in this Section 13
will be construed to require the settlement of any strike, walkout, lockout or
other labor dispute on terms which, in the reasonable judgment of Seller, are
contrary to its interest. It is understood that the settlement of a strike,
walkout, lockout or other labor dispute will be entirely within the discretion
of Seller. If Seller is unable to provide any of the Services due to such a
disability, each party shall use their commercially reasonable efforts to
cooperatively seek a solution that is mutually satisfactory; provided, that,
Buyer shall be entitled to terminate this Agreement with respect to the
provision of any or all of the affected Services immediately upon the conclusion
of the sixty (60) day period provided in the preceding sentence. In the event
that Seller shall fail to perform its obligations hereunder for at least twenty
(20) days with respect to any Service as a consequence of any such force majeure
event, then the monthly fee payable by Buyer with respect to such Service (as
set forth on Annex A) shall be reduced proportionately during the period after
such twenty (20) day period and prior to the time that Seller restores such
function or functions.
     14. Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be delivered personally, by facsimile or
sent by private courier or by registered or certified mail, and shall be deemed
given when so delivered personally, by facsimile or by private courier or, if
mailed, two business days after the mailing, as follows:
     If to Buyer, to:

     
 
  The Bon-Ton Stores, Inc.
 
  2801 East Market Street
 
  York, Pennsylvania 17402
 
  Facsimile: (717) 751-3008
 
  Attention: Vice President and General Counsel

     with a copy to:

     
 
  Wolf, Block, Schorr and Solis-Cohen LLP
 
  1650 Arch Street
 
  Philadelphia, Pennsylvania 19103
 
  Facsimile: (215) 977-2334
 
  Attention: Henry Miller

     If to Seller, to:

-9-



--------------------------------------------------------------------------------



 



     
 
  Saks Incorporated
 
  750 Lakeshore Parkway
 
  Birmingham, Alabama 35211
 
  Facsimile: (205) 940-4468
 
  Attention: Executive Vice President and General Counsel

     with a copy to:

     
 
  Sidley Austin LLP
 
  One South Dearborn Street
 
  Chicago, Illinois 60603
 
  Facsimile: (312) 853-7036
 
  Attention: Michael S. Sigal and Gary D. Gerstman

or to such other address as such party may indicate by a notice delivered to the
other party hereto.
     15. Successors and Assigns. The rights of either party under this Agreement
shall not be assignable by such party (other than to an Affiliate of such party)
(except by operation of law in connection with a merger involving, or sale of
substantially all of the assets of, such party) without the prior written
consent of the other party not be unreasonably withheld. No assignment of this
Agreement (including to an Affiliate) shall relieve a party of any of its
obligations under this Agreement. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their successors and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended or shall be
construed to confer upon any Person other than the parties and successors and
assigns permitted by this Section 15 any right, remedy or claim under or by
reason of this Agreement.
     16. Entire Agreement; Amendments. This Agreement and the annexes referred
to herein and the documents delivered pursuant hereto contain the entire
understanding of the parties hereto with regard to the subject matter contained
herein or therein, and supersede all other prior representations, warranties,
agreements, understandings or letters of intent between or among any of the
parties hereto (it being understood, however, that the Purchase Agreement and
agreements contemplated thereby set forth certain additional understandings
between Seller and Buyer regarding their relationship after the Closing Date).
This Agreement shall not be amended, modified or supplemented except by a
written instrument signed by an authorized representative of each of the parties
hereto.
     17. Partial Invalidity. Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.

-10-



--------------------------------------------------------------------------------



 



     18. Waivers. Any term or provision of this Agreement may be waived, or the
time for its performance may be extended, by the party or parties entitled to
the benefit thereof. Any such waiver shall be validly and sufficiently
authorized for the purposes of this Agreement if, as to any party, it is
authorized in writing by an authorized representative of such party. The failure
of any party hereto to enforce at any time any provision of this Agreement shall
not be construed to be a waiver of such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of any party
thereafter to enforce each and every such provision. No waiver of any breach of
this Agreement shall be held to constitute a waiver of any other or subsequent
breach.
     19. Execution in Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be considered an original instrument, but
all of which shall be considered one and the same agreement, and shall become
binding when one or more counterparts have been signed by each of the parties
hereto and delivered to Seller and Buyer.
     20. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to the principles of conflicts of law thereof except Section 5-1401 of the New
York General Obligations Law.
     21. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     22. Interpretation. Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings given to such terms in the Purchase
Agreement. For purposes of this Agreement: (a) the words “include,” “includes”
and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; and (c) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement as a whole.
Unless the context otherwise requires, references herein (i) to Sections mean
the Sections of this Agreement and (ii) to an agreement, instrument or other
document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and by this Agreement. Headings of Sections are inserted for
convenience of reference only and shall not be deemed a part of or to affect the
meaning or interpretation of this Agreement. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted.
     23. Annexes. Annex A and Annex B shall be construed with and as an integral
part of this Agreement to the same extent as if it was set forth verbatim
herein.
     24. Ankeny, Iowa POS Repair Facility. At the expiration or termination of
this Agreement, the parties agree to work together in good faith to divide up in
an equitable manner the then existing equipment at the POS repair facilities in
Ankeny, Iowa and Rockford, Illinois between the Business and the businesses of
Seller and its Affiliates. With respect to the personnel in such facilities, the
parties agree to work together in good faith in order to (i) allow

-11-



--------------------------------------------------------------------------------



 



each party to have a reasonable opportunity to employ or continue the employment
of a sufficient number of employees to support its business and (ii) maximize
the employment opportunities for the personnel in such facilities.

-12-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has caused this Agreement to be
duly executed as of the date set forth above, all effective as of the Effective
Date.

            SAKS INCORPORATED
      By:             /S/ CHARLES J. HANSEN         Name:   Charles J. Hansen  
    Title:   Executive Vice President    

            THE BON-TON STORES, INC.
      By:             /S/ KEITH E. PLOWMAN         Name:   Keith E. Plowman    
  Title:   Senior Vice President,
Chief Financial Officer
and Principal Accounting Officer    

      
      
      
      
      
Signature Page
to
Amended and Restated Transition Services Agreement

 